IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 98-41429
                            Summary Calendar


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

KISHA ESPARZA,

                                                Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                            (98-CR-1-2)
                       --------------------
                           July 28, 1999

Before HIGGINBOTHAM, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant Kisha Esparza appeals the sentence imposed

pursuant to her guilty-plea conviction for possession with intent

to   distribute     marijuana.    Review   of    the   entire    sentencing

transcript shows that the district court exercised its discretion

in refusing to grant a downward departure and did not harbor the

mistaken belief that it had no authority to depart.             As such, we

lack jurisdiction to review the appeal.            See United States v.

DiMarco, 46 F.3d 476, 477-78 (5th Cir. 1995).

APPEAL DISMISSED.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.